Case: 12-10042          Date Filed: 12/21/2012   Page: 1 of 4

                                                                        [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10042
                                        Non-Argument Calendar
                                      ________________________

                          D.C. Docket No. 8:07-cr-00220-MSS-TGW-7



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                 Plaintiff-Appellee,

                                                 versus

TRICIA N. MURPHY,

llllllllllllllllllllllllllllllllllllllll                                 Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (December 21, 2012)

Before HULL, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 12-10042     Date Filed: 12/21/2012   Page: 2 of 4

      Tricia Murphy appeals her conviction and sentence for conspiracy to

distribute and possess with intent to distribute 50 grams or more of

methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A)(viii).

Murphy pled guilty pursuant to a written plea agreement, which contained a

sentence-appeal waiver that foreclosed her right to appeal her sentence, subject to

four limited exceptions. First, she argues that her conviction should be vacated

because the government breached an agreement not to prosecute her for the

offense of conviction. Second, she challenges her 120-month sentence on

substantive reasonableness grounds.

                                         I.

      Generally, “a guilty plea waives all non-jurisdictional challenges to a

conviction.” United States v. Smith, 532 F.3d 1125, 1127 (11th Cir. 2008). A

defendant who enters a guilty plea can only attack the “voluntary and knowing

nature of the plea.” United States v. De La Garza, 516 F.3d 1266, 1271 (11th Cir.

2008). Guilty pleas, if made freely, voluntarily, and with full understanding of all

rights and consequences, constitute a “waiver of a previously attained immunity.”

Burns v. United States, 323 F.2d 269, 272-73 (5th Cir. 1963).

      Murphy cannot argue that the government breached an agreement not to

prosecute her for the offense to which she pled guilty. Because her guilty plea was

                                          2
              Case: 12-10042     Date Filed: 12/21/2012   Page: 3 of 4

knowing and voluntary, she waived all non-jurisdictional challenges to her

conviction, including any defense of immunity. Thus, we affirm her conviction.

                                         II.

      The validity of a sentence-appeal waiver is reviewed de novo. United States

v. Bushert, 997 F.2d 1343, 1352 (11th Cir. 1993). We will enforce a

sentence-appeal waiver if the defendant made the waiver knowingly and

voluntarily. Id. at 1350-51. To establish that the waiver was made knowingly and

voluntarily, “[t]he government must show that either (1) the district court

specifically questioned the defendant concerning the sentence appeal waiver

during the Rule 11 colloquy, or (2) it is manifestly clear from the record that the

defendant otherwise understood the full significance of the waiver.” Id. at 1351.

We have consistently enforced appeal waivers according to their terms when the

district court specifically questioned the defendant during the plea colloquy about

the appeal waiver, adequately explained the significance of the appeal waiver, and

confirmed that the defendant understood the full significance of the appeal waiver.

United States v. Grinard-Henry, 399 F.3d 1294, 1296 (11th Cir. 2005). An appeal

waiver “cannot be vitiated or altered by comments the court makes during

sentencing.” United States v. Bascomb, 451 F.3d 1292, 1297 (11th Cir. 2006).

Moreover, there is a strong presumption that statements made during a plea

                                          3
              Case: 12-10042    Date Filed: 12/21/2012   Page: 4 of 4

colloquy are true. United States v. Medlock, 12 F.3d 185, 187 (11th Cir. 1994).

      Murphy knowingly and voluntarily waived her right to appeal as part of her

plea agreement. During the plea hearing, the court specifically questioned her

about the appeal waiver, and fully described its significance and exceptions. In

response, she unambiguously indicated that she understood the waiver. Thus, we

do not address Murphy’s reasonableness argument and dismiss her appeal of her

sentence.

      AFFIRMED IN PART, DISMISSED IN PART.




                                         4